DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
 
Response to Amendment
This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1, 2, 4-16 and 18-34 are still pending in the present application.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from/during a telephone conversation with Michael Halbert, Attorney of Record, on 3/16/2022.

The application has been amended as follows:
IN THE CLAIMS
1.	(Currently Amended) A method of obtaining location information performed by a user equipment (UE) comprising:
receiving a first set of location assistance data that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission; 
transmitting capability information to a location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast, the level of support for receiving location assistance data via broadcast indicating to the location server that some or all of the first set of location assistance data can be received by the UE and comprising at least an identifier of one or more System Information Blocks (SIBs) that can be received via broadcast and supported by the UE, wherein the identifier of each SIB is associated with one or more types of location assistance data that is capable of being included in at least one SIB of the one or more SIBs, wherein at least one of the one or more types of location assistance data is supported by the UE; 
receiving a request for the location information from the location server, wherein the location information in the request for location information is 
obtaining at least some of the location information based at least in part on the first set of location assistance data; and


15.	(Currently Amended) A user equipment (UE) capable of obtaining location information, the UE comprising: 
at least one wireless transceiver configured to wirelessly communicate with at least one wireless network; 
memory configured to store location assistance data and location information; and
at least one processor coupled to the at least one wireless transceiver and the memory and configured to:
receive via the at least one wireless transceiver a first set of location assistance data that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission;
transmit via the at least one wireless transceiver capability information to a location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast, the level of support for receiving location assistance data via broadcast indicating to the location server that some or all of the first set of location assistance data can be received by the UE and comprising at least an identifier of one or more System Information Blocks (SIBs) that can be received via broadcast and supported by the UE, wherein the identifier of each SIB is associated with one or more types of location assistance data that is capable of being included in at least one SIB of the one or more SIBs, wherein at least one of the one or more types of location assistance data is supported by the UE;
receive via the at least one wireless transceiver a request for the location information from the location server, wherein the location information in the request for location information is 
obtain via the at least one wireless transceiver at least some of the location information based at least in part on the first set of location assistance data; and 
transmit via the at least one wireless transceiver at least some of the location information to the location server.  

29.	(Currently Amended) A user equipment (UE) capable of obtaining location information, the UE comprising: 
means for receiving a first set of location assistance data that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission; 
means for transmitting capability information to a location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast, the level of support for receiving location assistance data via broadcast indicating to the location server that some or all of the first set of location assistance data can be received by the UE and comprising at least an identifier of one or more that is capable of being included in at least one SIB of the one or more SIBs, wherein at least one of the one or more types of location assistance data is supported by the UE; 
means for receiving a request for the location information from the location server, wherein the location information in the request for location information is
means for obtaining at least some of the location information based at least in part on the first set of location assistance data; and
means for transmitting the at least some of the location information to the location server.  

30.	(Currently Amended) A non-transitory storage medium including program code stored thereon, the program code operable to cause at least one processor in a user equipment (UE) capable of obtaining location information, the program code comprising instructions to: 
receive a first set of location assistance data that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission; 
indicating to the location server that some or all of the first set of location assistance data can be received by the UE and comprising at least an identifier of one or more System Information Blocks (SIBs) that can be received via broadcast and supported by the UE, wherein the identifier of each SIB is associated with one or more types of location assistance data that is capable of being included in at least one SIB of the one or more SIBs, wherein at least one of the one or more types of location assistance data is supported by the UE; 
receive a request for location information from the location server, wherein the location information in the request for location information is 
obtain at least some of the location information based at least in part on the first set of location assistance data; and
transmit the at least some of the location information to the location server.  

Allowable Subject Matter
Claims 1, 2, 4-16 and 18-34 are allowed.


Statement of Reasons for Allowance


Claims 1, 2, 4-16 and 18-34 are allowed, in view of the Examiner’s amendment made above. 
 	With respect to independent claim 1 and the teachings of the most pertinent prior art:
Edge, et al (US PG Publication 2016/0029162), hereafter Edge, teaches 
a method of obtaining location information performed by a user equipment (UE) comprising: 
receiving a first set of location assistance data that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission;
obtaining at least some of the location information based at least in part on the first set of location assistance data; and
transmitting the at least some of the location information to the location server.

Gunnarsson, et al (US PG Publication 2020/0037145), hereafter Gunnarsson, teaches 
transmitting capability information to a location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast, the level of support for receiving location assistance data via broadcast indicating to the 
However, Edge and Gunnarsson, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
a method of obtaining location information performed by a user equipment (UE) comprising:
the level of support for receiving location assistance data via broadcast comprising at least an identifier of one or more System Information Blocks (SIBs) that can be received via broadcast and supported by the UE, wherein the identifier of each SIB is associated with one or more types of location assistance data that is capable of being included in at least one SIB of the one or more SIBs, wherein at least one of the one or more types of location assistance data is supported by the UE; and 
receiving a request for the location information from the location server, wherein the location information in the request for location information is based at least in part on the indication of the level of support by the UE for receiving location assistance data via broadcast in the capability information.

With respect to independent claim 15 and the teachings of the most pertinent prior art:
Edge teaches 
a user equipment (UE) capable of obtaining location information, the UE comprising: 

memory configured to store location assistance data and location information; and
at least one processor coupled to the at least one wireless transceiver and the memory and configured to:
receive via the at least one wireless transceiver a first set of location assistance data that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission;
obtain via the at least one wireless transceiver at least some of the location information based at least in part on the first set of location assistance data; and 
transmit via the at least one wireless transceiver at least some of the location information to the location server.

Gunnarsson, teaches
a UE processor configured to:
transmit via the at least one wireless transceiver capability information to a location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast, the level of support for receiving 

However, Edge and Gunnarsson, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
the level of support for receiving location assistance data via broadcast comprising at least an identifier of one or more System Information Blocks (SIBs) that can be received via broadcast and supported by the UE, wherein the identifier of each SIB is associated with one or more types of location assistance data that is capable of being included in at least one SIB of the one or more SIBs, wherein at least one of the one or more types of location assistance data is supported by the UE; and 
a UE processor configured to:
receive via the at least one wireless transceiver a request for the location information from the location server, wherein the location information in the request for location information is based at least in part on the indication of the level of support by the UE for receiving location assistance data via broadcast in the capability information.

With respect to independent claim 29 and the teachings of the most pertinent prior art:
Edge teaches 

means for receiving a first set of location assistance data that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission;
means for obtaining at least some of the location information based at least in part on the first set of location assistance data; and
means for transmitting the at least some of the location information to the location server.
Gunnarsson, teaches
means for transmitting capability information to a location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast, the level of support for receiving location assistance data via broadcast indicating to the location server that some or all of the first set of location assistance data can be received by the UE.

However, Edge and Gunnarsson, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
the level of support for receiving location assistance data via broadcast comprising at least an identifier of one or more System Information Blocks (SIBs) that can be received via broadcast and supported by the UE, wherein the identifier of each 
means for receiving a request for the location information from the location server, wherein the location information in the request for location information is based at least in part on the indication of the level of support by the UE for receiving location assistance data via broadcast in the capability information.

With respect to independent claim 30 and the teachings of the most pertinent prior art:
Edge teaches 
a non-transitory storage medium including program code stored thereon, the program code operable to cause at least one processor in a user equipment (UE) capable of obtaining location information, the program code comprising instructions to: 
receive a first set of location assistance data that is broadcast by at least one wireless node, wherein the broadcast of the first set of location assistance data is a point to multiple point transmission; 
obtain at least some of the location information based at least in part on the first set of location assistance data; and
transmit the at least some of the location information to the location server.


a non-transitory storage medium including program code stored thereon to cause at least one processor in a user equipment (UE), the program code comprising instructions to:
	transmit capability information to a location server comprising an indication of a level of support by the UE for receiving location assistance data via broadcast, the level of support for receiving location assistance data via broadcast indicating to the location server that some or all of the first set of location assistance data can be received by the UE.
However, Edge and Gunnarsson, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
the level of support for receiving location assistance data via broadcast comprising at least an identifier of one or more System Information Blocks (SIBs) that can be received via broadcast and supported by the UE, wherein the identifier of each SIB is associated with one or more types of location assistance data that is capable of being included in at least one SIB of the one or more SIBs, wherein at least one of the one or more types of location assistance data is supported by the UE; and
a non-transitory storage medium including program code stored thereon to cause at least one processor in a user equipment (UE), the program code comprising instructions to:
receive a request for location information from the location server, wherein the location information in the request for location information is based at least in .

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641